Citation Nr: 0929637	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-11 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an earlier effective date prior to May 28, 
1997, for the assignment of a 10 percent disability 
evaluation for psychosis.



REPRESENTATION

Appellant represented by:	American GI Forum, National 
Veterans Outreach Program



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In April 2007, the Board issued a decision denying the 
benefits sought on appeal. The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a February 2009 Order, the 
Court vacated the April 2007 Board decision and remanded the 
matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).  The case 
has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran served on active duty from September 7, 1967, 
to October 6, 1970.

3.  The Veteran filed a formal claim for service connection 
for a nervous condition in January 1971, and a June 1971 
rating decision denied that claim.

4.  An August 1998 rating decision found that there was clear 
and unmistakable error in the June 1971 rating decision and 
granted service connection for psychosis.  A noncompensable 
evaluation was assigned from October 7, 1970, and a 10 
percent disability evaluation was assigned from May 28, 1997.

5.  The Veteran submitted a statement in November 1998 in 
which he disagreed with the effective date for the assignment 
of the 10 percent disability evaluation for psychosis.

6.  The medical evidence of record shows that the Veteran's 
service-connected psychosis was manifested by emotional 
tension and anxiety productive of mild social and industrial 
impairment as of October 7, 1970.


CONCLUSION OF LAW

The requirements for an effective date of October 7, 1970, 
for the assignment of a 10 percent disability evaluation for 
psychosis have been met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.157, 3.159, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Nevertheless, the Board notes that such notice 
is unnecessary in this case because the Veteran is 
challenging the effective date for the assignment of a 10 
percent disability evaluation for psychosis in an August 1998 
rating decision.  

If, in response to notice of its decision on a claim for 
which VA has already given the § 5103 notice, VA receives a 
notice of disagreement that raises a new issue, § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but § 5103 does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board 
finds that under the holding in VAOPGCPREC 8-03, further 
notice from VA to the Veteran is not required with regard to 
his claim for an earlier effective date prior to May 28, 
1997, for the assignment of a 10 percent disability for 
psychosis.  

In addition, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection for psychosis was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them a statement of the case (SOC) and a 
supplemental statement of the case (SSOC), which informed 
them of the laws and regulations relevant to the Veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  

In VAOPGCPREC 12-98 (Sept. 23, 1998), the VA General Counsel 
noted that 38 C.F.R. § 3.400(o)(2) was added to permit 
payment of increased disability compensation retroactively to 
the date the evidence establishes the increase in the degree 
of disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

When there is error in a decision, the effective date will be 
the date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.400(k).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that October 
7, 1970, is the correct date for the assignment of a 10 
percent disability evaluation for the Veteran's service-
connected psychosis.  The Veteran first presented his claim 
for service connection for a nervous condition in a VA Form 
21-526, Veteran's Application for Compensation or Pension, 
which was received on January 4, 1971.  A rating decision 
dated in June 1971 denied that claim.  The Veteran was 
notified of that decision and of his appellate rights, but he 
did not file a notice of disagreement with the decision.  In 
general, rating decisions that are not timely appealed are 
final in the absence of clear and unmistakable error (CUE).  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Following the issuance of the June 1971 rating decision, the 
Veteran submitted a statement on May 28, 1997, in which he 
requested that his claim for service connection for 
posttraumatic stress disorder (PTSD) be reopened and 
reevaluated.  An October 1997 rating decision denied that 
claim.  The Veteran appealed that decision, and in a 
subsequent rating decision dated in August 1998, the RO found 
that there was CUE in the June 1971 rating decision and 
granted service connection for psychosis.  A noncompensable 
evaluation was assigned from October 7, 1970, and a 10 
percent disability evaluation was assigned effective from May 
28, 1997.  

The Veteran submitted a letter in November 1998 in which he 
stated the following (emphasis in original):

My question & request for benefit - Why was 
I compensated from March 10, 1976, for my 
tinnitus, and for my service-connected 
psychosis, I was only compensated from May 
28, 1997?  The date that a 10% rating was 
given to me.  Since I had developed both 
conditions at the same time, in Vietnam, why 
was I granted compensation for tinnitus from 
March 10, 1976, but only from May 28, 1997, 
for my psychosis?

The Board has construed the November 1998 statement as a 
notice of disagreement with the August 1998 rating decision 
assigning an effective date of May 28, 1997, for the 
assignment of a 10 percent disability evaluation.  

The parties to the Joint Motion indicated that the Board must 
address whether the Veteran's November 1998 statement 
constitutes a notice of disagreement with the initial 
disability evaluation for his psychosis.  However, none of 
the correspondence submitted by the Veteran in the year 
following the August 1998 notification letter may even 
broadly be construed as a notice of disagreement with the 
disability evaluation.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.  In this regard, the Board notes that the November 
1998 letter from the Veteran is the only correspondence 
submitted within the one year appeal period that discusses 
his service-connected psychosis.  In that letter, he 
questioned why the 10 percent disability evaluation was not 
assigned prior to May 28, 1997.  The correspondence did not 
mention the severity of the disorder.  Indeed, the Veteran 
offered no indication that he was dissatisfied with the 10 
percent disability evaluation.  Instead, he only discussed 
the effective date for the assignment of the compensable 
evaluation.  The Board notes that special wording is not 
required; however, the November 1998 statement did not use 
terms that can be reasonably construed as disagreement with 
the initial disability evaluations assigned in the August 
1998 rating decision.  See 38 C.F.R. § 20.201.

The Board recognizes that Veteran's statutory duty to assist 
means that VA must liberally read all documents submitted to 
include all issues presented.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  However, while the Board must 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.  Brannon v. West, 12 Vet. App. 32 (1998).  In this 
case, the Veteran's November 1998 statement may not be even 
broadly construed as a notice of disagreement with the 
initial evaluation assigned for his service-connected 
psychosis.

Moreover, if the Board were to construe the November 1998 
statement as a notice of disagreement with the initial 
evaluation rather than the effective date for the assignment 
of the 10 percent disability evaluation, the Board would have 
to dismiss the claim for an earlier effective date.  In this 
regard, the Board notes that once there is a final decision 
in which the RO grants a benefit and, in granting that 
benefit, assigns an effective date for it, a claimant who has 
not timely appealed that effective date cannot subsequently 
make a "freestanding claim" for an earlier effective date 
for that benefit after the expiration of the one-year period 
for appealing the assigned effective date.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (holding that, where there 
was a prior final decision of record that assigned an 
effective date, absent a contention of CUE or petition to 
reopen the previous decision, non-specific "freestanding" 
claim for an effective date would vitiate the rule of 
finality and should be dismissed).  Thus, the issue on appeal 
is entitlement to an earlier effective date prior to May 28, 
1997, for the assignment of a 10 percent disability 
evaluation for psychosis.  There is no pending claim for 
entitlement to a higher initial evaluation for psychosis.   

As previously discussed, service connection has been granted 
for psychosis effective from October 7, 1970, which is the 
day following the Veteran's separation from active service.  
A noncompensable evaluation is in effect from that date, and 
a 10 percent disability evaluation has been assigned 
effective from May 28, 1997.  Applicable regulations provide 
that the effective date will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred.  As such, the Board must determine whether the 
Veteran would have been entitled to a 10 percent disability 
evaluation at any time between October 7, 1970, and May 28, 
1997.

The Board observes that VA issued new regulations for rating 
disabilities for mental disorders, which became effective 
November 7, 1996.  However, the Board notes that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to November 7, 1996, neither the 
RO nor the Board could apply the revised rating schedule.

Under the criteria in effect prior to November 7, 1996, 
psychiatric disorders were evaluated pursuant to 38 C.F.R. § 
4.132, which provided that a noncompensable (zero percent) 
rating was warranted for a neurosis when there were neurotic 
symptoms which somewhat adversely affected relationships with 
others but which did not cause impairment of working ability.  
A 10 percent rating required emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  

Under the revised criteria, a noncompensable evaluation is 
for assignment when the mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation is 
warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.

When it is not possible to separate the effects of the 
service- connected condition from a non service-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  Mittleider v. West, 11 
Vet. App. 181 (1998).

The Veteran's service treatment records indicate that a 
diagnosis of chronic anxiety was made in April 1969.  The 
Veteran was also referred for psychiatric evaluation 
following a shooting incident where he fired his weapon in an 
enlisted mens club.  The diagnosis was passive-aggressive 
personality with impulsive acting out.  

A VA hospital summary shows that the Veteran was admitted on 
March 15, 1971, for complaints of depressive episodes during 
the previous three to four months.  He believed that there 
were some fluids and chemicals running into his head during 
such episodes.  On evaluation, he was oriented and had a fair 
memory, but his affect was shallow, and he had flight of 
ideas and delusions.  Although the Veteran denied having 
hallucinations, he did tell the treating psychiatrist about 
his "inner voice telling him what was the best thing to 
do."  Reality testing and judgment were also poor, and he 
did not have insight.  The diagnosis was schizophrenia, 
paranoid type.  The report indicated that upon presentation 
the Veteran was restless and uncooperative and that he 
ultimately decided that he did not need hospitalization and 
signed out against medical advice on March 16, 1971.

The Veteran was provided a VA neuropsychiatric examination in 
March 1971 at which time he reported being hospitalized for 
one night after seeking treatment because he thought there 
was something chemically wrong with his brain and body.  He 
indicated that he had left because the environment at the 
hospital gave him a mental block.  He also stated that he had 
gone to the VA outpatient clinic once in December 1970, but 
had been going to another medical center to see a private 
psychiatrist once a week since that time and was receiving 
tranquilizing drugs.  It was also noted that the Veteran had 
worked for three weeks from October to November 1970.  He had 
quit a job in January 1971 after two weeks because he did not 
like it and left another job that same month after one week 
because he did not like the people.  He was unemployed at the 
time of the examination.  The Veteran also reported having no 
friends and indicated that crowds and noises upset him.  He 
stated that he was trying to learn how to adjust to being 
with other people.  It was also noted that he felt depressed.  
During a mental status examination, the Veteran stated that 
he sometimes felt mixed up in his head and could not think 
clearly.  There was some slowing of thought processes, and 
his stream of speech was decreased in rate although the 
content was relevant and coherent.  His affect was flattened, 
and he was noted as being seclusive.  The Veteran admitted to 
having suicidal thoughts at times, and he reported having 
vague fears as well as feelings of insecurity and 
inferiority.  The examiner commented that there were no 
active signs of psychosis at the time, but he did diagnose 
the Veteran with a schizoid personality.

Another VA hospital summary shows that the Veteran was 
admitted for a second psychiatric hospitalization in July 
1973.  At the time of admission, he was reality oriented, but 
anxious and apprehensive voicing dysphoric complaints of 
tightness in his head and insomnia.  He indicated that he had 
experienced auditory hallucinations one week earlier after 
taking drugs and drinking with co-existent antisocial 
behavior.  It was also noted that he had a psychiatric 
condition of inadequate personality with a long history of 
drug abuse, which was treated with Mellaril and amelioration 
of his dysthymia was secured thereby.  The diagnoses were 
drug dependence and inadequate personality, and he was 
discharged from the hospital after four days.  

Based on the foregoing, the medical evidence of record does 
indicate that the Veteran's service-connected psychosis was 
productive of emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment since his 
separation from service.  Indeed, the Veteran had difficulty 
maintaining employment since October 1970 and had two 
psychiatric hospitalizations in 1971 and 1973.  There were 
also reports that he did not have any friends and was placed 
on medication.  

The Veteran was diagnosed with various disorders other than 
psychosis during such treatment, but as noted above, when it 
is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102, which requires that reasonable doubt on any 
issue be resolved in the veteran's favor, clearly dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  Indeed, the April 1998 VA examiner later 
observed the Veteran's prior medical history, noted that he 
had experienced psychotic symptoms in the past, and diagnosed 
him with psychosis.  Therefore, the Board finds that it was 
factually ascertainable that the Veteran met the criteria for 
a 10 percent disability evaluation for psychosis as of 
October 7, 1970.

The Board does observe that there is no medical evidence 
dated between July 1973 and May 1997 documenting any 
complaints or treatment for psychosis.  The Veteran has 
reported having treatment during this time, including 
treatment for mental trouble in August 1993.  Although there 
is no evidence documenting such treatment, there is also no 
evidence showing that his disability had improved or that he 
did not warrant the continuation of a 10 percent rating.  As 
such, it cannot be said that the preponderance of the 
evidence was against the continuation of a 10 percent 
disability evaluation for the period from July 1973 to May 
28, 1997.  Therefore, in the absence of evidence to the 
contrary and resolving all doubt in the favor of the Veteran, 
the Board finds that that the Veteran satisfied the necessary 
criteria for a compensable evaluation for his service-
connected psychosis for the period from October 7, 1970,  to 
May 28, 1997.  Accordingly, the criteria for an earlier 
effective date for the assignment of a 10 percent evaluation 
for the Veteran's service-connected psychosis have been met.




ORDER

An earlier effective date of October 7, 1970, for the 
assignment of a 10 percent evaluation for service-connected 
psychosis is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


